Citation Nr: 9910675	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease between the fifth lumbar vertebra 
and the first sacral segment (L5-S1), with a history of low 
back strain, prior to October 11, 1991.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease between the fifth lumbar vertebra 
and the first sacral segment (L5-S1), with a history of low 
back strain, since October 11, 1991.  

3.  Entitlement to a total rating based on individual 
unemployability based on service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Waco, Texas.  The 
veteran's original claim for service connection for his back 
disorder was received on November 28, 1990.  By rating 
decision in March 1991, service connection was granted for 
"low back strain with narrowing of the L5-S1 interspace" 
and a disability evaluation of 10 percent was assigned under 
Diagnostic Code 5295, effective from the date of claim.  This 
appeal was entered from that rating decision and has been 
continued to date.  Based on a January 1991 rating 
examination, a second rating action in March 1991 assigned a 
20 percent disability evaluation for degenerative disc 
disease, L5-S1, with history of low back strain, under 
Diagnostic Code 5293, from the date of claim.  Pursuant to VA 
outpatient treatment records and another rating examination 
in January 1992, a rating decision in February 1992 increased 
the disability evaluation to the currently assigned 40 
percent, effective from October 11, 1991, the date of VA 
outpatient records that were considered to have shown the 
increase.  

Received in July 1992, was the veteran's claim for a total 
compensation rating based on individual unemployability.  
Pursuant to his appeal and subsequent statement of the case 
on both issues, increased rating and unemployability, the 
Board remanded the case in July 1995 for additional 
development and adjudication of any claim of secondary 
service connection for any separate disability from 
medication the veteran had been taking for his service 
connected back disability.  

By rating decision in November 1998, service connection was 
denied for a gastrointestinal disorder claimed as secondary 
to medication taken for the service connected lumbosacral 
spine disability.  The veteran has a year following the date 
of notification of that decision to appeal by filing a notice 
of disagreement.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims have been obtained by VA.  

2.  The veteran's service-connected low back disability, 
classified as degenerative disc disease, L5-S1, with a 
history of low back strain, was equivalent to no more than 
moderate intervertebral disc syndrome with recurring attacks 
prior to October 11, 1991, and has been equivalent to no more 
than severe intervertebral disc syndrome with recurring 
attacks and intermittent relief since that time.  There is no 
competent evidence documenting muscle spasm, sciatic 
neuropathy, absent ankle jerk or other neurological 
abnormalities appropriate to the site of the diseased disc.

3.  The veteran's service-connected low back disability has 
not prevented his pursuit of substantially gainful employment 
consistent with his education and occupational experience, 
but irrespective of his age.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent, prior to October 11, 
1991, for degenerative disc disease, L5-S1, with a history of 
low back strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, 4.114, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293 (1998).  

2.  A rating in excess of 40 percent, since October 11, 1991, 
for degenerative disc disease, L5-S1, with a history of low 
back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, 4.114, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293 (1998).

3.  The requirements for a total compensation rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1998)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in September 1959 the 
veteran complained of back pain.  The examination was 
negative.  In June 1960, he reportedly sprained his back 
moving furniture.  In January 1961, recurrent low back pain, 
principally lateral to the L3 joint, bilaterally, was 
reported.  The impression was muscle sprain.  Spine films 
were reported as negative in February 1961.  In July 1961, he 
complained of back trouble from just bending over, and 
hospital admission was recommended.  Bilateral paravertebral 
muscle strain was diagnosed.  In April 1963, moderate low 
back aching was reported.  An X-ray reportedly showed 
posterior narrowing of the L5-S1 interspace.  Williams 
exercises were recommended.  

Outpatient treatment records were received from Robert H. 
Rowland, M.D., showing that the veteran was seen in March 
1977 for lumbar spine pain and muscle spasms after he pushed 
a truck.  The diagnosis was lumbar muscle strain.  This 
improved.  In October 1979, he was lifting a cab when he 
experience left lower back pain.  Right lower paraspinal 
muscles were tender.  Lumbosacral strain was diagnosed.  

The veteran was examined at North Texas Orthopedic 
Association in November 1979.  He complained of pain on 
forward flexion and catching in the lumbosacral spine.  
Limited lumbar spine motion and sciatic notch tenderness, 
especially on the left side, were noted.  Lumbosacral spine 
tenderness was elicited on palpation.  The impression was 
lumbar myositis fasciitis with right lumbar radiculitis.  
Protective rest and Motrin were recommended.  In December 
1979, straight leg raising on the right reproduced hip pain.  
The impressions were resolving back strain and low grade 
radiculitis.   In May 1980, pain on limited lumbar spine 
motion was elicited. The impression was lumbosacral arthritis 
with possible radiculitis, not overt.  A lumbosacral corset 
was recommended.  

On a VA examination in January 1991, the veteran reported 
that he was unemployed, having last worked in September 1990 
when his job was eliminated.  He had not been able to find 
work since because of his history of back trouble.  His last 
episode of back pain was in September 1990 due to a lifting 
effort.  The physical examination showed that the pelvis was 
level.  Lateral bending of the lumbosacral spine was termed 
about normal.  He could bend forward 60 degrees, with 
flattening of the usual lumbar lordosis.  Straight leg 
raising to 90 degrees caused mild low back pain.  X-rays 
showed narrowing of the L5-S1 intervertebral disc space 
compatible with degenerative disc disease, but otherwise the 
spine reportedly looked good, in that all other 
intervertebral disc spaces were well maintained and the 
contour and texture of the lumbosacral spine were normal.  An 
X-ray of the pelvis showed focal subcortical sclerosis across 
the mid-portion of the left sacroiliac joint compatible with 
sacroiliitis.  The diagnosis was history of 
musculoligamentous sprain of the lumbosacral spine followed 
by intermittent episodes of low back pain with any sort of 
heavy lifting effort, current evidence of some degree of 
degenerative disc disease at L5-S1, and, by history, moderate 
impairment of back function.  

VA outpatient treatment records show that on October 11, 
1991, the veteran was having a lot of back pain.  He 
reportedly had been working in a church and hurt his back.  
The back was tender in the L5 area and he was wearing a brace 
he had had for a long time.  Straight leg raising was 
restricted to 45 degrees on the right and 30 degrees on the 
left.  When seen in November 1991, he was doing much better.  
Straight leg raising had improved to 60 degrees on the left 
and 75 degrees on the right.  There was no local tenderness 
of the spine.  

On a VA examination in January 1992, the veteran was noted to 
have been unable to find a job since February 1991.  After 
volunteering to take over when the curator of his church had 
surgery, his back gave out after two weeks of mopping and 
sweeping.  He had had acute back spasm and pain.  When he 
went to VA for treatment he was told to quit these activities 
and he had done nothing since.  When his young grandson 
jumped into his arms at Christmas, he fell to the floor with 
numbness and pain running down both legs.  On examination, 
forward flexion of the spine was 60 degrees.  Lateral 
flexion, heel/toe walking and deep knee bending were normal.  
Straight leg raising was to 60 degrees; the veteran grimaced 
when the examiner stated that the pain had probably 
increased.  Cross leg examination was positive.  The 
diagnosis was history of degenerative disc disease of L5-S1 
with episodes of low back strain, rather severe since the 
most recent examination.  X-ray examination showed no change 
since February 1991, with minimal anterior L5 spurs.  

On the veteran's July 1992 application for increased 
compensation based on unemployability, he stated that he had 
completed 2 years of college, had worked as a wireman and a 
custodian, and had last worked full time, as a wireman, in 
September 1990.  He reported that he had become too disabled 
to work in October 1991.  He explained that he had been laid 
off in September 1990 when the employer for whom he had 
worked for 25 years closed.  He reported that, when he 
started looking for work, he found out that he would not be 
hired when his age, back problem and inability to lift more 
than 30 pounds were discovered.  

VA outpatient treatment records show that in August 1992 the 
veteran experienced low back pain when he twisted his back 
putting windshield wipers on a car.  

The veteran's former employer reported in November 1994 that 
the veteran had worked from March to June 1994 and left 
because he felt he could no longer do the work required of 
him due to deterioration of his back condition, not caused by 
any specific event.  

Azad Bhatt, M.D., reported in September 1993 that the veteran 
had a history of chronic back pain on and off since 1958.  He 
had worked almost 20 years in a truck assembly company, doing 
a fair amount of lifting, bending and other physical work.  
Since the company closed in September 1990, he had not been 
able to get or maintain a regular job.  He complained of 
persistent back discomfort that was intermittent and 
unpredictable.  It seemed to flair-up with minimal strain 
every several weeks.  He had difficulty bending, lifting, and 
stooping, and could not lift more than about 30 pounds.  Ten 
to 15 pounds was about average.  He could sit and stand for 
about an hour.  He could walk about a mile on a good day, and 
tried to maintain some activity program.  He denied any 
specific radiation into the legs; however, when he was 
uncomfortable, it was more so on the right than on the left.  
Over the years, his intermittent relapses reportedly had been 
progressive and more disabling.  He occasionally took 
analgesics, anti-inflammatory medications and muscle 
relaxants.  

On the examination, the veteran was somewhat tense in the 
lumbosacral area in the midline with no localized tender 
spots.  Forward flexion was to 35 degrees.  Lateral flexion 
and backward extension were to about 15 degrees.  The lower 
extremities had good functional active range of motion, 
strength, sensation and coordination, with an occasional 
twinge of pain in the back.  Functionally, he was independent 
for transfers from the supine to sitting and from sitting to 
standing positions.  Standing balance was good and stable.  
He ambulated well without any gait deviation.  He did not use 
any assistive devices.  The impressions were back pain with 
disability secondary to probable degenerative disc disease 
with intermittent relapses and mild deconditioning syndrome.  
The examiner commented that the veteran had been limited by 
pain on an intermittent basis and had limited flexibility 
with a probably progressive degenerative process.  X-ray 
examination showed alignment, curvature and vertebral body 
heights intact with no acute bony pathology.  The disc space 
at L5-S1 was narrowed.  The remaining disc space heights were 
intact.  No acute bone pathology was identified.  The 
impression was mild disc space narrowing at L5-S1.  

The Social Security Administration (SSA) reported in December 
1993 that the veteran had been previously denied disability 
retirement benefits and such denial was affirmed on 
reconsideration.  In October 1995, an SSA decision was 
reported that denied the disability benefits after 
reconsideration of a prior adverse decision and a hearing.  
The applicable statutory provisions included that a claimant 
was disabled if his impairment or impairments were so severe 
that he could not successfully perform his past work and, 
considering his age, education, and work experience, could 
not successfully perform any other work that existed in 
significant numbers in the national economy.  The record 
showed that the veteran had not been engaged in substantially 
gainful activity but had worked for approximately 2 1/2 
months after his alleged disability onset date in September 
1990.  His back impairment reportedly not been shown by the 
medical evidence to involve appropriate radicular 
distribution or significant motor loss with sensory and 
reflex loss.  An X-ray examination in February 1991 had 
revealed that the bony pelvis, hip and right sacroiliac 
joints appeared within normal limits.  January 1992 X-rays 
had revealed only minimal anterior L5 spurs with no other 
change from the February 1991 study.  VA outpatient treatment 
records had shown that, after experiencing pain from twisting 
his back in August 1992, he had no back pain when seen in 
October 1992 for a flu shot and in May 1993 for lung 
symptoms.  Dr. Bhatt's September 1993 report was considered 
and the reported findings were that the veteran was alert, 
oriented, pleasant, cooperative, in no acute distress, had 
good functional range of motion, strength, sensation, and 
coordination in his lower extremities, had normal reflexes 
and upper extremities, had functional range of motion of the 
neck, was independent for transfers from the supine to the 
sitting positions, and had good balance while standing and 
ambulating.  The evidence reportedly supported a tentative 
capacity for light work activity, subject to evaluation of 
his allegation of pain.  

The SSA decision continued with the notation that the veteran 
testified that he did not pick up anything over 30 pounds 
because his back might go out and that he had intermittent 
pain secondary to lifting or turning.  He reportedly 
vacuumed, helped with the laundry, attended church, spent 
time with his family, and drove to the grocery store and the 
mall.  He reportedly took occasional over-the-counter pain 
medications, anti-inflammatory medication and muscle 
relaxants.  It was found that his pain did not further erode 
his residual functional capacity for light work activity.  
An SSA vocational expert testified that the veteran's past 
job as a wireman in truck manufacturing was medium and semi-
skilled prior to his injury.  After the injury, he performed 
light semi-skilled work as a body wirer or electric wirer.  
He reportedly had transferable work skills including the 
ability to read blue prints and use various tools, which 
could be transferred to electronics assembler jobs at both 
the sedentary and light levels.  The vocational expert 
further testified that there were more available jobs at the 
light level than at the sedentary level with 200 to 300 light 
jobs locally, 9,000 statewide, and 86,000 nationwide.  The 
veteran's capacity for other work through transferable skills 
was not reached because he had a capacity for light work 
activity and his past work as a wireman included jobs as an 
electrician wirer which could be performed at the light 
exertional level.  He reportedly could perform his past work 
and similar work and was not disabled under SSA provisions.  

The SSA findings in the decision were that the veteran had 
not engaged in substantially gainful activity since September 
1990, but had worked for about 2 1/2 months in 1994; he had 
severe degenerative joint disease of the lumbosacral spine; 
he had alleged an inability to work due to back pain, left 
knee pain, and inner ear injury in 1980; the credible medical 
evidence did not show any underlying medical condition so 
severe as to be productive of symptoms that would preclude 
all work activity; and his testimony was not found to be 
credible in supporting work activity limitations to the 
extent contended.  He was noted to have residual functional 
capacity to perform work related activities except for work 
involving the frequent lifting of more than ten pounds, the 
occasional lifting of more than twenty pounds, and walking or 
standing more than six hours in a regular work day; his past 
relevant work as a wireman or and electrician/wirer included 
significant numbers of jobs locally, statewide, and 
nationwide which did not require the performance of work-
related activities precluded by the above limitations; and 
his impairment did not prevent him from performing his past 
relevant work and similar work.  

On a VA examination in November 1995, the veteran was 
described as having a fixation on his back.  He reportedly 
had obtained a job since his last examination refurbishing 
trucks where he wired the front end in a plant that re-built 
trucks.  He stated that he had no problem wiring the trucks 
but he was also placed on sheet metal jobs.  He had to lift 
things and get into cramped spaces so that his back started 
to bother him.  Walking after breakfast reportedly helped his 
back.  The physical examination showed a normal gait, 
straight spine and level pelvis.  Cross leg examination 
reportedly was negative.  Extension of the spine was to 35 
degrees; lateral rotation was to 35 degrees; and forward 
flexion was to 30 degrees.  The examiner's opinion was that 
the veteran had a fixation about his back, which made his 
symptoms appear much more severe than they were from an 
objective standpoint.  The diagnosis was degenerative disc 
disease of L5-S1 with some loss of motion, some back pain, 
and a history of back spasm from time to time, depending on 
what he did.  X-ray examination was termed essentially 
normal, with no old films for comparison.  

VA outpatient treatment records show that in August 1997 the 
veteran was seen for back pain that reportedly was getting 
better with only occasional pain medication.  Tenderness was 
elicited over the lower lumbar spine and movement was limited 
and painful.  Lumbosacral spine X-ray examination in 
September 1997 showed degenerative changes with osteophyte 
formation and narrowing of the spaces.  Scoliosis involving 
the lumbar spine with convexity to the left was noted.  

On a VA general examination in February 1998, the veteran 
reported steadily worsening low back problems which were the 
main reason he could not work.  He described acute episodes 
of back pain that were becoming more frequent and longer 
lasting.  He stated that during the previous few months he 
had had several bouts of severe pain for which he had had to 
go to bed and that lasted up to three weeks at a time.  He 
reportedly had an acute severe attack every three or four 
months, and had pain every day.  He reportedly had to take 
lots of medicine for back pain.  Other medical problems 
included hypertension, nervousness, prostatism with urinary 
frequency and nocturia, hemorrhoids, chronic obstructive 
pulmonary disease with emphysema, and a left eye cataract.  
Deep tendon reflexes were hyperactive bilaterally, and he had 
a very slight suggestion of nerve root compression on leg 
raising signs.  He was scheduled for orthopedic and 
neurologic evaluations.  The general medical impressions 
included a history of an old back injury with possible 
ruptured disc and neuropathy of the legs.  The examiner 
stated that the veteran had not worked because of his back 
problem which seemed to be a ruptured disc with chronic low 
back pain.  That was the only reason the examiner could see 
that the veteran could not work.  

On a VA neurologic examination in February 1998, it was noted 
that the veteran had obtained an AA degree in business and 
had worked as an automobile wireman, which was described as a 
rare, very much wanted, and an extremely well paid 
occupation.  Reportedly, after the plant closing in September 
1990, the veteran was unable to find another job because he 
was told that he was a bad insurance risk in spite of his 
excellent training.  The examiner stated that the employers 
were afraid of an industrial injury.  On the examination, the 
veteran was described as lively, lean, tall, fully 
cooperative and enthusiastic.  He showed no neurological 
abnormality except some findings referable to the lower 
spine, most probably around L4-L5.  He had a normal gait and 
could walk on tiptoes and heels without difficulty.  He had 
good balance and Romberg test was negative.  Motor 
examination showed normal range of motion and normal 
strength.  Sensory examination was completely normal.  When 
he was in the lying down position, the straight leg raising 
test was performed.  At 45 degrees of elevation, he indicated 
a moderate degree of low back pain at the right side.  On the 
left side again at 45 degrees, he indicated very strong pain.  
He reportedly stated that he usually got along without too 
much low back pain but occasionally, upon sudden movement or 
muscular effort, there was sharp pain in the low back area 
and pain medication was required to alleviate this paroxysmal 
type of episode.  Reflex efforts were physiological and 
symmetrical with no reflex abnormality found.  Both knee 
reflexes were working well.  Ankle reflexes were symmetrical 
and perfect.  The neurological examination was termed 
essentially normal.  

On a VA spine examination in February 1998, the veteran gave 
a history of developing an acute catch in his lumbar spine 
five or six times a year which would usually last a month.  
The last reportedly occurred in June 1997.  He recalled that 
he was working on a lawn mower when he experienced an acute 
episode in his back whereby he was pulled over and could not 
straighten himself.  This lasted until the previous month.  
He wore a back brace and took medication.  Between episodes, 
he had back pain most of the time.  In the morning, his back 
was stiff and painful, improving during the day until he 
became tired.  He had trouble squatting, kneeling, and 
reaching down to tie his shoes.  The physical examination 
showed that he had a flat back.  Forward flexion of the spine 
was to 30 degrees, extension to 0 degrees, and lateral 
flexion was to 20 degrees, bilaterally.  There was no 
abnormality in the lower limbs to light touch or pinprick.  
All sensation appeared to be normal.  Deep tendon reflexes 
were 2 plus at the knee and at the Achilles level.  With him 
sitting, extension of the knees to 45 degrees resulted in 
extension of the spine.  With the veteran lying supine, 
straight leg raising was to 45 degrees, at which time the 
hamstrings tightened and he complained of some back 
discomfort.  Flexion of the leg on the thigh and the thigh on 
the abdomen was done gently and was painless.  Patrick's test 
resulted in low back pain, and was bilaterally equal.  The 
diagnoses were chronic, recurrent low back strain with acute 
catches, by history, degenerative disc disease L5-S1.  The 
examiner stated that the veteran did have problems with the 
lower back and during the acute flare up it was almost 
impossible to move, although the examiner had not seen this.  
From what the veteran described, the examiner was of the 
opinion that there would be 0 motion in the back and, in all 
probability, he would be pulled over in a semi-crouch 
position.  Between episodes, the back would be stiff.  The 
examiner was of the opinion that the veteran was not able to 
work in a job that required bending, stooping, climbing, 
squatting, and heavy lifting, but that the veteran could 
probably handle a job that allowed him to sit some and to 
walk some.  

X-ray examination of the lumbar spine in March 1998 revealed 
a minimal inferior bony spur of L5 with an otherwise normal 
lumbar spine that was described as having been stable since 
1995.  Magnetic resonance imaging of the lumbar spine showed 
L5-S1 right paracentral protrusion which possibly touched the 
right S1 nerve root but did not displace it; the remaining 
levels were unremarkable for disc herniation, neural 
foraminal stenosis or canal stenosis.  




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1996).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In determining the disability evaluation, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 
4.1, 4.2, which require the evaluation of the complete 
medical history of the veteran's condition.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Those provisions contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  

Under the provisions of Diagnostic Code 5285 residuals of a 
spine fracture injury, with cord involvement, where the 
veteran is bedridden or where the veteran requires long leg 
braces, are rated 100 percent disabling; without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating is assigned.  In other 
cases, the residuals will be rated according to definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. § 
4.71a, Code 5285.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, pertaining to 
lumbar ankylosis, a 100 percent evaluation is warranted for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints.  

Under Diagnostic Code 5292, a 10 percent rating will be 
assigned where there is evidence of slight limitation of 
motion of the lumbar spine.  A 20 percent rating will be 
assigned where there is moderate limitation of motion and a 
40 percent rating will be assigned when there is severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome is rated as 60 percent disabling, the maximum 
evaluation, if pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
evaluation contemplates severe symptoms characterized by 
recurring attacks with intermittent relief.  A 20 percent 
rating is provided for moderate intervertebral disc syndrome 
with recurring attacks.  

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1996), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, the VA Office of the General Counsel has 
recently held that Diagnostic Code 5293, the diagnostic code 
under which the veteran's disability is currently evaluated, 
does in fact include contemplate disability due to limitation 
of motion and thus must be considered together with 38 C.F.R. 
§§ 4.40, 4.45.  See VAOPGCPREC 36-97.  Although the Court has 
in effect held that consideration of functional loss due to 
pain may not be required when the current rating is the 
maximum disability rating available for limitation of motion, 
see Johnston v. Brown, 10 Vet. App. 80, 85 (1997), VAOPGCPREC 
36-97 specifically sets out that 38 C.F.R. §§ 4.40, 4.45 must 
be considered where a veteran receives less than the maximum 
schedular rating under Diagnostic Code 5293, even where such 
corresponds to the maximum schedular rating under another 
diagnostic code pertaining to limitation of motion. 
VAOPGCPREC 36-97.  

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides a maximum 
40 percent rating for lumbosacral strain that is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is warranted when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The law further provides that, before a total disability 
rating based on individual unemployability maybe granted, it 
must be shown that the veteran was unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  

The question to be addressed is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether he was, in fact, employed.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment,  Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  

Analysis

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Neither the 
veteran nor his representative have identified further 
records relevant to the severity of his back disability.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Increased Rating, Lumbosacral Spine

Since the veteran has appealed the disability evaluation 
initially assigned for degenerative disc disease, L5-S1, with 
a history of low back strain, when service connection was 
originally granted in 1991, evidence of the severity of the 
disorder extant at the time of the original claim, along with 
all the subsequent evidence, is for consideration.   

The service medical records and subsequent clinical records 
dated up to May 1980 confirmed recurrent low back pain and 
L5-S1 narrowing.  The veteran also had experienced temporary 
muscle spasms and increased lumbar spine stiffness from 
pushing and lifting episodes, the last one of which had been 
in 1979.  Possible radiculitis was indicated.  On the VA 
rating examination in January 1991, the veteran reported an 
episode of back pain from lifting in September 1990 but the 
examination showed normal range of motion except for forward 
flexion, which was to 60 degrees, and straight leg raising to 
90 degrees with mild low back pain.  Moderate impairment of 
back function was indicated.  This symptomatology equated 
with no more than a 20 percent rating for moderate limitation 
of motion of the lumbar spine (under Code 5292), or for 
lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position (under Code 5295), or for moderate 
intervertebral disc syndrome with recurring attacks (under 
Code 5293).  The findings at that time did not include any 
muscle spasm, any loss of lateral spine motion, or any 
attacks of intervertebral disc syndrome other than possible 
low back pain brought on by heavy lifting or pushing 
episodes, last noted in 1979.  Thus, the evidence did not 
show entitlement to a rating in excess of 20 percent prior to 
October 11, 1991, under any applicable diagnostic code.  

The RO assigned a 40 percent rating under Code 5293 effective 
from October 11, 1991.  A VA outpatient record of October 11, 
1991 shows that the veteran complained of increased back pain 
after having done some custodian-type work at a church.  
Examination revealed positive straight leg raising and 
localized low back tenderness.  On a VA examination in 
January 1992, it was noted that objective examination had not 
changed greatly since his February 1991 VA examination, 
although the examiner referred to the condition being 
"rather severe" since the last examination.  At that time 
the veteran's gait was normal.  Lateral bending of the spine 
was also noted to be normal, forward flexion was to 60 
degrees, heel and toe walking was normal, and deep knee 
bending was "alright."  Straight leg raising was painful at 
about 60 degrees and a crossed leg examination was positive.  
Additionally, the veteran reported that, after hurting his 
back working at the church, he had done nothing to aggravate 
his back until Christmas, when one of his grandchildren 
jumped into his arms.  

The 40 percent rating assigned is the maximum rating under 
Codes 5292 and 5295, which contemplate, respectively, severe 
limitation of motion and severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The 40 percent rating also contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  The type of symptoms 
constituting an attack are articulated in the criteria for a 
60 percent rating which is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  It is clear from the record that the 
veteran did not meet these criteria as of or prior to the 
January 1992 VA examination.  

In September 1993, Dr. Bhatt noted the veteran's complaint of 
"persistent" back discomfort that was "intermittent" and 
not predictable and reportedly flared every few weeks.  The 
Board does not find such a description to indicate only 
little intermittent relief from symptoms.  Additionally, the 
veteran denied radiation of pain into his legs, and 
reportedly could walk a mile on good days, lift no more than 
30 pounds, and sit or stand for an hour or so.  He was 
occasionally taking pain medication and muscle relaxants.  
Examination revealed normal reflexes, limited spinal motion, 
good functional lower extremity range of motion, strength, 
sensation and coordination, with an occasional twinge of back 
pain.  The X-ray examination showed intact lumbar spine 
alignment, curvature and vertebral body heights, without 
pathology.  This evidence does not show more than severe 
intervertebral disc syndrome.  There was no finding of 
sciatic neuropathy or other neurological abnormality and the 
veteran's reflexes were reported to be normal.  Therefore, 
the veteran's back disability is not shown to have met or 
more closely approximate the criteria for a 60 percent rating 
either as to the range of symptoms or their degree/duration 
at that time. 

The VA examination in November 1995 noted that the veteran 
had a "fixation" on his spine and showed virtually no 
objective lumbar spine disability except for limitation of 
motion, which is fully contemplated in the current 40 percent 
rating. 

The VA general physical examination in February 1998 showed 
hyperactive deep tendon reflexes and a suggested slight nerve 
root compression on leg raising signs, with a diagnosis of 
possible ruptured disc and neuropathy of the legs.  However, 
the neurological examination was stated to be "essentially 
normal," with a notation that the veteran did report back 
pain on straight leg raising, especially on the left, but 
that reflexes were present and normal.  Thus, the specialized 
neurologic evaluation failed to confirm the existence of any 
neuropathy, such as sciatic neuropathy.  The specialized 
orthopedic examination in February 1998 confirmed limited 
motion without sensory or reflex abnormality of the lower 
extremities.  Pain was confirmed on straight leg raising at 
45 degrees and on the Patrick's test.  There is still no 
objective finding of sciatic neuropathy, muscle spasm, reflex 
abnormality or other neurologic abnormality.  Thus, the 
requirements for a 60 percent rating under Diagnostic Code 
5293 are not met.  

It is neither claimed nor shown that the veteran's service-
connected lumbar spine disorder would qualify for a higher 
rating under the provisions of Diagnostic Code 5285 
pertaining to vertebral fractures.  Additionally range of 
motion studies show that there is no evidence of ankylosis of 
the lumbar spine to warrant consideration under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  

Diagnostic Code 5293 includes contemplation of symptomatology 
such spasm and pain, which are also to be considered under 
Diagnostic Codes 5292 and 5295.  Thus, any assignment of a 
separate evaluation under one of those codes in addition to 
that currently assigned under Diagnostic Code 5293 would 
violate the rule against pyramiding.  Similarly, a separate 
evaluation based on the clinical evidence of arthritis 
manifested by limitation of motion and pain would violate the 
rule against pyramiding.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

The Board has nevertheless considered the veteran's 
complaints of pain in its current evaluation, noting that the 
Schedule is intended to compensate for the degree of 
occupational impairment due to service-connected disability.  
In that regard the Board stresses that despite complaints of 
continued pain, the veteran demonstrates the ability to 
ambulate normally without a limp, the use of assistive 
devices, or any balance difficulty.  There is no objective 
evidence of lower extremity impairment stemming from the 
lumbosacral spine.  He has not evidenced any additional 
significant functional loss or impairment not already 
contemplated in the 40 percent evaluation assigned based on 
severe intervertebral disc syndrome characterized by 
recurring attacks and intermittent relief.  

During all clinical examinations since the veteran's his 
original claim in 1990, no immobilizing attack of pain 
causing him to hunch over has been observed.  It is noted 
that on the February 1998 VA neurological examination the 
veteran was reported to indicate that "usually he can get 
along without too much back pain but occasionally sometimes 
upon a sudden movement or muscular effort sharp pain starts 
in his low back area and he needs medication to elevate (sic) 
this paroxysmal type of pain."  However, even with 
consideration of his complaints regarding incapacitating 
episodes of pain, the Board finds no schedular basis for the 
assignment of an increased or additional evaluation.  The 40 
percent rating assigned contemplates a significant, 
"severe" degree of disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1996), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The 
evidence in this case shows no frequent periods of 
hospitalization for the veteran's service-connected back 
disorder and his last job reportedly was terminated because 
the business closed.  Moreover, he has been noted to fixate 
on his back and the objective findings have not been entirely 
supportive of his subjective complaints.  Accordingly, the 
evidence does not show that the back disability is causing 
marked interference with his employment, or that it otherwise 
presents an unusual disability picture rendering impractical 
the use of the regular schedular standards.  Id.  The degree 
of industrial impairment attributable to the low back 
disorder is not shown to be inadequately rated under the 
schedule (Diagnostic Code 5293).  

After careful consideration of the complete record in this 
case, the Board concludes that the evidence is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. § 5107(b) or to raise a question as to which of two 
evaluations will be assigned under 38 C.F.R. § 4.7.  Rather, 
the preponderance of the evidence in this case is against the 
assignment of an increased evaluation and the veteran's claim 
is denied. 38 C.F.R. § 4.71a.  

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the relevant 
laws and regulations pertinent to the disability at issue, he 
has been afforded examinations, and further afforded 
opportunity to present argument and evidence in support of 
his claim.  Further, the Board considered all the appropriate 
medical evidence to ascertain the degree of his low back 
disability.  As the result of such analysis, a higher rating 
could not be assigned.  Nevertheless, the Board does not find 
that the veteran has been prejudiced by this action.  

Individual Unemployability (TDIU)

Except for an attempt at custodian-type work in 1994, the 
veteran is shown to have been unemployed since his employer 
closed in September 1990.  The record reflects that he has 
completed an AA degree in management and has occupational 
experience as a wireman.  This occupation has been described 
as rare, in great demand, and well paid.  He has been 
evaluated by vocational experts for SSA and found to be 
qualified to work despite his disabilities, to include his 
low back disability.  The manifestations of his low back 
disability when that determination was made, in October 1995, 
were essentially consistent with those subsequently shown by 
VA examination, although he has complained of worsening pain 
since then.  Nevertheless, his hallmark complaint of 
intermittent flare-ups of incapacitating back pain were 
considered in the SSA determination.  The denial of SSA 
benefits was appealed and in an October 1995 decision, an 
administrative law judge noted that, according to a 
vocational expert, the veteran had transferable work skills 
including the ability to read blue prints and use various 
tools that could be transferred to electronics assembler jobs 
at both the sedentary and light levels and that his past work 
as a wireman included jobs as an electrician wirer that could 
be performed at a light exertional level.  The administrative 
law judge found that the veteran's testimony was not credible 
as to his claimed activity limitations, and that the veteran 
had the residual functional capacity to perform work related 
activities except for certain restrictions in lifting, and 
walking or standing more than six hours in a regular work-
day.  It was also found that his past work as a wireman or 
electrician/wirer included significant numbers of jobs that 
did not require the performance of the precluded work-related 
activities. 

The Board is required to weigh the evidence for and against 
the claim for TDIU benefits.  The examiner on the general 
medical examination stated that the veteran had not worked 
because of his back problem.  That examiner also found 
hyperactive deep tendon reflexes, nerve root compression, and 
neuropathy which were not confirmed on more specialized 
examinations.  Significantly, the orthopedic examiner in 1998 
found that the veteran could probably handle a job allowing 
him to sit some and walk some, although the veteran was not 
able to work in a job that required bending, stooping, 
climbing, squatting, and heavy lifting.  The examining VA 
neurologist did not specifically address the veteran's 
ability to work but did note that the examination was 
essentially normal.  Consequently, this examination report 
does not tend to show that, due to manifestations of his 
service-connected back disability, the veteran is unable to 
engage in all forms of substantially gainful employment 
consistent with his education and work experience, even if he 
could not find a job as a wireman.  Therefore, the Board 
concludes that a preponderance of the credible, competent and 
probative evidence shows that the veteran remains able to 
pursue substantially gainful employment consistent with his 
education and occupational experience.  Thus, entitlement to 
TDIU benefits must be denied.


ORDER

A rating in excess of 20 percent for degenerative disc, L5-
S1, with a history of low back strain, prior to October 11, 
1991, is denied.

A rating in excess of 40 percent for degenerative disc 
disease, L5-S1, with a history of low back strain, since 
October 11, 1991, is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

